Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Soldo (USPN 8375883 B2) in view of Grecco et al. (USPN 6820647 B1).
Regarding Claim 1, Soldo discloses a visual position indicator assembly (100) for limit switch boxes, said indicator assembly comprising: i) an indicator element (108) configured to be fitted in a shaft of a driving assembly of a limit switch box (4), the surface of said indicator element (108) having a plurality of adjacent sectors (Figs. 1–2), 
 Grecco et al. teaches said indicator element (50) said colors and/or writings indicating an operating condition of a device connectable to said limit switch box (Col. 4, Lines 14–31 in order to provide visual indication that distinguishes between conditions. (Col. 2, Lines 53–64).
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the indicator element of Soldo with an indicator element that has multiple colors as taught by Grecco in order to provide visual indication that distinguishes between conditions.
The Soldo–Grecco combination results in sectors of differing colors as taught by Grecco on Soldo’s signal.
 The Soldo–Grecco combination teaches ii) a first cap-shaped mask (Soldo, 116), said first mask (Soldo, 116) comprising a plurality of through apertures (Soldo, Fig. 5) formed in its mantle and on its top, wherein the size and the angular width of said through apertures (Soldo, Fig. 5) substantially correspond to the size and angular width of said adjacent sectors (Grecco, Fig. 3) of the indicator element (Soldo, 108), wherein it further comprises a second mask (Soldo, 112), said second mask (Soldo, 112) being coaxially fitted to the first mask (Soldo, 116) and having the shape of a cap (Soldo, Figs. 1–2), the second mask (Soldo, 112) comprising a plurality of through apertures (Soldo, Figs. 1–2) formed in its mantle and on its top, said apertures (131, 132) having a size and angular width substantially corresponding to those of the through apertures (121, 122) formed in the first mask (120), and in that one between the first mask (Soldo, 116) 
Regarding Claim 2, the Soldo–Grecco combination teaches the first mask (Soldo, 116) is configured to be mounted on a container (Soldo, 20) of a limit switch box inside which a driving assembly is housed (Soldo, Fig. 7), and wherein the second mask (Soldo, 112) is rotatable relative to the first mask (Soldo, 116).4 Docket No. 1029-1336 (Soldo, Col. 4, Lines 7–11)
Regarding Claim 3, the Soldo–Grecco combination teaches the first mask (120)
Regarding Claim 7, the Soldo–Grecco combination teaches a limit switch box comprising a visual position indicator assembly according to Claim 1 (Soldo, Figs. 1–2)
Claims 4–6 are rejected under 35 U.S.C. 103 as being unpatentable over Soldo (USPN 8375883 B2) in view of Grecco et al. (USPN 6820647 B1), in further view of Soldo et al. (US PGPub 20110290332 A1).
Regarding Claim 4, the Soldo–Grecco combination does not teach a protective cap made of a transparent material.
Soldo et al. teaches a protective cap (38) made of a transparent material (Para. 53) in order to protect the indicator from corrosion or unwanted particles (Para. 53). 
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the indicator element of Soldo 
Regarding Claim 5, the Soldo–Grecco–Soldo–332 combination teaches said protective cap (Soldo–332, 38) is coaxially fitted between the first mask (Soldo, 116) and the second mask (Soldo, 112) and is integral with the second mask (Soldo, 112).  . 
Regarding Claim 6, the Soldo–Grecco– Soldo–332 combination teaches said protective cap (Soldo–332, 38) comprises a flange (Soldo–332, Fig. 7) and a circumferential seat (Soldo–332, Fig. 7) formed on a side of the flange intended to face a container (Soldo, 20) of a limit switch box, a gasket (Soldo–332, Fig. 9) being housed in said circumferential seat (Soldo–332, Fig. 7).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Raymond (USPN 5178187), Minervini et al. (USPN 7819133 B2) and Stommes et al. (USPN 5223822) all disclose position indicators.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753